DETAILED ACTION
	This non-final Office action is in response to the amendment filed February 17, 2021 by which claims 1, 8, 13, and 20 were amended.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

			Interpretation of Claims in Light of the Arguments
	In view of Applicant’s arguments, i.e., in paragraph [0255] of the specification, that “The cam and cam glide described herein may be used to secure the divider or pusher to a front rail or a back rail, or both” (see the last paragraph on page 8 of the “Remarks”), the language “configured to attach to the front rail and back rail” (see claim 1, line 7), and “a first end configured to engage the front rail and a second end configured to engage the back rail” (see claim 8, lines 9-10) is deemed to be broad. The aforementioned claim language does not inhibit interpretation that the divider can be attached to --either-- the front rail OR the back rail, as evidenced by the quoted language from the specification. In particular, if a reference(s) shows a divider, a front rail, and a back rail, and use with a divider attached to a front rail only, and in a different configuration, attached to a back rail only, such a reference could meet the claim language, based on this interpretation. 
	In the previous Office action, the aforementioned claim language was read more narrowly, in that the divider is attached to the front rail AND the back rail, i.e., at the same time. Thus, the drawing objection, in the previous Office action, was set forth, but is hereby vacated.
	Further, with respect to the language “the third engaging member is configured to move between a first position and a second position” (in lines 10-11 of claim 1) and “the lock is 8), it is noted that since the third engaging member or lock are attached to the divider itself, when the divider is moved, these elements move therewith. There is no language inhibiting this interpretation, such as --be rotated-- or --be separately moved from the divider--, etc. It is noted that Applicant did not argue this point however.

Claim Rejections - 35 USC § 112
Applicant’s arguments, filed February 17, 2021, are hereby noted, and except where noted below, the rejections set forth in the previous Office action are hereby withdrawn.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8 and 13 stand rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Since claims 9-11 depend form rejected claim 8, these claims are also rejected, even though they do not separately contain any Section 112 rejections.
As set forth in the previous Office action, with respect to claim 8, in the last paragraph thereof, it appears to be inaccurate and/or misdescriptive to recite “when the lock is in the first position and in engagement with the front rail and back rail” (emphasis added). It appears that the “divider” should be set forth as being in engagement with the front and back rails, and not the “lock”, i.e., the language of the entire last paragraph is awkward.  It is noted that Applicant failed to argue this rejection.
In particular, firstly, since claim 8 sets forth that divider has a “lock” (see line 12), i.e., singular, and then claim 12 requires that the lock  engages the “front” rail, and then in claim 13, which depends from 12, the lock is required as engaging the “back” rail. Thus, it is unclear how “a lock” i.e., singular, can engage the front rail and back rail, i.e., both, since claim 13 must show claim 8 and claim 12 and claim 13. The fact that Applicant has amended claim 13 to define a “second” engaging member does not negate this rejection, since the rejection of claim 8 has been addressed. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
In scenario #1, claims 1, 3, and 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2004/0245197 (McElvaney ‘197) in view of U.S. Patent No. 8,069,994 (Barkdoll ‘994).
With respect to claim 1, McElvaney ‘197 discloses a merchandise display system (see Figures 20 and 25-28) comprising a front rail (430) configured to mount to a shelf (as in Figure 1), the front rail (430 - see Figure 20) comprising a first engaging member (432) and a second engaging member (434 - see Figure 21); at least one divider (410) configured to attach to the front rail (430) and a back rail (440 - see Figure 27) configured to mount on the shelf, the at least one divider (410) comprising a divider wall (at numeral 410 - see Figure 20); and comprising a first recess (as at numeral 413, i.e., numeral 413 engages 432 in Figure 21) and a third engaging member (414), wherein the first recess (in 413) is configured to receive the first engaging member (432) of the front rail (430) and the third engaging member (414) is configured to move (i.e., the third engaging member 414 moves with the divider when the divider is moved, such as when 413 not engaged with 414) and a second position (when 434 is engaged with 414 - see last two lines of paragraph [0044]), wherein the third engaging member (414) is configured to engage the second engaging member (434) of the front rail (430) when the third engaging member (414) is in the second position (when 434 engages 414); a pusher mechanism (305 - see Figure 11) configured to attach to the front rail (as at 308, which is similar to 430), the pusher mechanism (305) having a pusher surface (at 350) defining a first surface area; and a coiled spring (lines 8-11 of paragraph [0042]) having a coiled end positioned behind the pusher surface and a front end configured to mount to a front portion of the pusher mechanism; wherein the at least one divider (410) is movable in a lateral direction parallel (left to right in Figure 27) to the front rail (430) and secured (i.e., when the divider 410 is in the position in Figure 21, the divider is secured to the front rail 430, since 413 is in engagement with 432 and can slide along the length of 432) in a direction perpendicular (front to back in Figure 27) to the front rail (430) when the first engaging member (432) of the front rail (430) is engaged with the first recess (413) of the divider (410) and the third engaging member (414) of the divider (410) is in the first position (when 434 does not engage 414); and wherein the at least one divider (410) resists movement in the lateral direction parallel to the front rail (430) and is secured (i.e., when the divider 410 is in the position in Figure 22, the divider is secured to the front rail 430, since 413 is in engagement with 432 and 414 is in engagement with 434) in a direction perpendicular to the front rail when the first engaging member (432) of the front rail (430) is engaged with the first recess (413) of the divider and the third engaging member (414) is in the second position (when 434 is engaged with 414); with respect to claim 3, wherein the at least one divider (410) further comprises a barrier (484 - see Figure 26) perpendicular to the divider wall (at numeral 410); with respect to claim 4, wherein the at least one divider further comprises a divider floor (unnumbered - see Figure 27) perpendicular to the divider wall, wherein the divider floor is configured to support product.
The claims differ from McElvaney ‘197 in requiring the front rail to further comprise apertures configured to receive fasteners to prevent lateral movement of the front rail, wherein the fasteners are configured to fit into a corresponding apertures on the shelf (claim 1).
Barkdoll ‘994 teaches the use of a rail (28) with apertures (62) configured to receive fasteners to thereby fasten the rail (28) into corresponding apertures (26) on a shelf (14). Thus, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have fabricated the rail in McElvaney ‘197 with apertures, as taught by Barkdoll ‘994, for increased securement and stability when attached to a shelf.
Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McElvaney ‘197 in view of Barkdoll ‘994 as applied to claims 1, 3, and 4 above, and further in view of U.S. Patent Application Publication No. 2008/0142458 (Medcalf ‘458).
The claimed combination is advanced above, but fails to disclose a pusher extender defining a second surface area, wherein the second surface area is greater than the first surface area such that the pusher extender increases a pusher surface area of the pusher mechanism, wherein the pusher extender increases both a height and width of the first surface area.
Medcalf ‘458 teaches the use of a pusher extender (including 76 and 62) defining a second surface area (along the plane of 62, 76, 76), wherein the second surface area is greater than the first surface area (at 64 - see Figure 2) such that the pusher extender increases a pusher surface area 
Thus, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have provided the pusher mechanism of McElvaney ‘197 with a pusher extender, as taught by Medcalf ‘458, for increased support of products advanced thereby.
Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McElvaney ‘197 in view of Barkdoll ‘994 as applied to claims 1, 3, and 4 above, and further in view of U.S. Patent No. 7,918,353 (Luberto ‘353).
The claimed combination is advanced above, but fails to disclose a moveable barrier mounted near the front of the display system by a rotational mounting structure, wherein the moveable barrier is moveable by rotation between a folded position and an upright position.
Luberto ‘353 teaches the use of a movable barrier (26) mounted by a rotational mounting structure (as at 94, 96) for rotation between a folded (Figure 5) and upright position (Figure 4). Thereby, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have provided the system of McElvaney ‘197 with a movable barrier, as taught by Luberto ‘353, for increased ease in loading and removal of product in the system.
In scenario #2, claims 8 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McElvaney ‘197 in view of Barkdoll ‘994.
With respect to claim 8, McElvaney ‘197 discloses a merchandise display system comprising the  front rail (430) configured to mount to a shelf, the back rail (440); the pusher mechanism (305) configured to attach to the front rail (as at 308, which is similar to 430), the with the divider when the divider is moved, such as when 413 engages 432 and the divider is rotated around the shape of 432, the lock moves upwardly or downwardly along an arc) between a first position (as seen in Figure 22, i.e., when 414 engages 434) and a second position (i.e., as seen in Figure 21 - as when the divider is  lifted upwardly from the back rail and the lock 414 does not engage 434 on the front rail, but element 413 still engages 432, and thus the divider 410 can slide along 432); wherein the divider floor is perpendicular (see Figure 27) to the divider wall and configured to support product, and the barrier (484) is perpendicular (see Figure 26) to the divider floor; and wherein the lock (414) inhibits movement of the at least one divider (410) in a lateral direction parallel (left to right along 430 in Figure 15) to the front rail (430) when the lock (414) is in the first position (Figure 22) and in engagement (i.e., when the divider 410 is in the position in Figure 21, the divider is in engagement to the front rail 430, since 413 is in engagement with 432 and the lock 414 is not in engagement with 434) with the front rail (430) and back rail (440) and the lock (414) allows movement of the divider (410) in a lateral direction parallel to the front rail (430) when the lock (414) is in the second position (i.e., as seen in Figure 21 - as when the divider is  lifted upwardly from the back rail and the lock 414 does not engage 434 on the front rail, but element 413 still 
The claims differ from McElvaney ‘197 in requiring: (a) the front rail to comprise apertures configured to receive fasteners to prevent lateral movement of the front rail, wherein the fasteners are configured to fit into corresponding apertures on the shelf (claim 1); (b) the barrier located at the second end of the divider (claim 1); and (c) the barrier at the front end to be transparent (claim 11).
With respect to (a), Barkdoll ‘994 teaches the use of a rail (28) with apertures (62) configured to receive fasteners to thereby fasten the rail (28) into corresponding apertures (26) on a shelf (14). Thus, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have fabricated the rail in McElvaney ‘197 with apertures, as taught by Barkdoll ‘994, for increased securement and stability when attached to a shelf.
With respect to (b), while McElvaney ‘197 discloses a barrier on the first end, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have provided the second end with the barrier, in the same manner as at the front end, thereby increasing ease in use since products can be protected from falling off the rear of the system.
With respect to (c), although McElvaney ‘197 fails to disclose the barrier (484 - see Figure 26) being transparent, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have fabricated the barrier from a transparent material, for increased aesthetic appeal and use.
9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McElvaney ‘197 in view of Barkdoll ‘994 as applied to claims 8 and 11 above, and further in view of Luberto ‘353.
The claimed combination is advanced above, but fails to disclose a moveable barrier mounted near the front of the display system by a rotational mounting structure, wherein the moveable barrier is moveable by rotation between a folded position and an upright position.
Luberto ‘353 teaches the use of the movable barrier (26) mounted by a rotational mounting structure (as at 94, 96) for rotation between a folded (Figure 5) and upright position (Figure 4). Thereby, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have provided the system of McElvaney ‘197 with a movable barrier, as taught by Luberto ‘353, for increased ease in loading and removal of product in the system.
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McElvaney ‘197 in view of Barkdoll ‘994 and Luberto ‘353 as applied to claim 9 above, and further in view of Medcalf ‘458.
The claimed combination is advanced above, but fails to disclose a pusher extender defining a second surface area, wherein the second surface area is greater than the first surface area such that the pusher extender increases a pusher surface area of the pusher mechanism, wherein the pusher extender increases both a height and width of the first surface area.
Medcalf ‘458 teaches the use of a pusher extender (including 76 and 62) defining a second surface area (along the plane of 62, 76, 76), wherein the second surface area is greater than the first surface area (at 64 - see Figure 2) such that the pusher extender increases a pusher surface area 
Thus, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have provided the pusher mechanism of McElvaney ‘197 with a pusher extender, as taught by Medcalf ‘458, for increased support of products advanced thereby.

				      Scenario #1 vs. Scenario #2
	It is noted that the first position in scenario #1 is equivalent to the second position in scenario #2 and the second positon in scenario #1 is equivalent to the first positon in scenario #2, i.e., the positions are reversed.

Allowable Subject Matter
Claims 2; 5; 12, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The allowability, set forth in the Office action mailed November 17, 2020, with respect to  claims 8-11 is hereby vacated, based on the new interpretation of the McElvaney ‘197 reference.
Claims 20-24 are allowed. As previously indicated (in the Office action mailed November 17, 2020), for claim 20, the divider is not secured to the to the front rail (see the second to last paragraph) when the third and fourth engaging members are in the first position, i.e., when 434 is not engaged with 414 and when the back of 410 is not engaged with 440. This limitation is not in claim 1, contrary to Applicant’s arguments (see the first full paragraph on page 11 of the “Remarks”).
Response to Arguments
Applicant’s arguments (see the first full paragraph on page 11 of the “Remarks”) are noted. Based on Applicants general allegation that “claim 1 is allowable for reasons including those stated in the Office action with respect to claim 8 and 20”, claim 8 has been reviewed for allowability and at present is no longer deemed to be allowable, based on the interpretation, advanced above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E. NOVOSAD whose telephone number is (571) 272-6832.  The examiner can normally be reached on generally Monday through Thursday, 8am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair . Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jennifer E. Novosad/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        




March 5, 2021